ORDER DENYING MOTION FOR INTERLOCUTORY RELIEF PURSUANT TO CR 65.09
STEPHENS, Chief Justice.
This is a motion under CR 65.09 to vacate or modify an order of the Court of Appeals. The order, entered October 12, 1988, affirmed movant’s denial of a writ of habeas corpus from the Oldham Circuit Court.
CR 65.09 provides for interlocutory relief in the Supreme Court which necessarily means relief pending a final decision by a court. This motion was filed after a final order in the Court of Appeals was rendered. There is no appeal from that order pending in this court. Because there has been no appeal from that final order there cannot be a final decision on the merits in this court. It follows, therefore, that there is no final decision pending in any court, and there can be no interlocutory relief.
The motion for intérlocutory relief is denied.
All concur.